


March 7, 2013




Adam Spiegel






Re:    Confidential Agreement and General Release of Claims




Dear Adam:


This agreement (“Agreement”) confirms that you and RPX Corporation (“Company” or
“Releasee”) have mutually agreed that your employment with the Company
terminates effective May 1, 2013. The following provisions set forth the terms
of the Agreement in exchange for a release of claims, as set forth below.


1.    Separation Date. By your signature below, you acknowledge that your
employment with the Company will terminate effective May 1, 2013 (the
“Separation Date”) and that you will cease to be the Chief Financial Officer of
the Company effective as of the Separation Date unless you are replaced pursuant
to Section 2(a) below prior to the Separation Date.


2.    Separation Benefits.
(a) In exchange for you executing this Agreement and continuing to be available
on an “on call” basis for a transition period from now until May 1, 2013 (the
“Transition Period”), the Company agrees to provide you with continued
employment at an annual salary of $315,000.00 through the Separation Date, at
which time a final paycheck will be issued that includes payment for all wages,
salary, reimbursable expenses, accrued paid time off, and any similar payments
due you from the Company as of the Separation Date, less all applicable taxes
and withholdings. During the Transition Period, you will remain the Chief
Financial Officer (but during such period, your duties will generally be limited
to the duties required of the CFO with respect to the filing of the Company's
2012 Annual Report on Form 10-K and Form S-8 for the registration of shares in
the Company's stock plan) until the Board of Directors of the Company appoints a
new Chief Financial Officer and such individual commences employment with the
Company; and
(b) During the Transition Period, you will continue to participate in all of the
Company's employee benefit plans (to the extent you remain eligible to
participate in such plans pursuant to their terms and conditions) through the
Separation Date, including, but not limited to, continued vesting of your
Company equity awards; and


(c) Although you are not otherwise entitled to receive any severance pay from
the Company, the Company will pay you a lump sum payment of $157,500.00 less all
applicable taxes and withholdings, which is equal to your base salary for six
(6) months, within ten (10) business days of the date on which you execute and
do not revoke a second general release agreement as described in Section 12
below; and


(d) Provided that you timely elect to continue your health, dental and vision
insurance under COBRA, the Company will pay the premiums for such COBRA coverage
as they become due covering the period from June 1, 2013 until the earlier of
the date that you accept other employment or November 30, 2013; and


(e) The Company will accelerate the vesting of certain stock options and
restricted stock units granted to you under the Company's stock plans. After
taking into account the vesting through the Separation Date, your awards will
accelerate as follows:






--------------------------------------------------------------------------------




    
Grant Date
Options/RSUs Granted
Number of Shares Accelerated
2/11/2010
189,496 (Option)
15,792
10/21/2010
100,000 (Option)
87,500
1/24/2012
12,500 (RSU)
781
 
 
 
 
Total Shares Accelerated:
104,073





Notwithstanding the time period set forth in your stock option award agreement,
you will have one year following the Separation Date to exercise your fully
vested stock options from the grant dated October 21, 2010.
By signing below, you acknowledge that you will receive the amounts described in
Sections 2(a), 2(b), 2(c), 2(d) and 2(e) (together, the “Separation Benefits”)
in consideration for waiving your right to claims referred to in this Agreement.
You will not be required to mitigate the amount of any Separation Benefits
contemplated by this Agreement. No offsets will be made against the payment in
this Section 2 for any reason, including, without limitation, for any earnings
that you may receive from any other source.
3.    Stock Options. You acknowledge that vesting of your stock options and
restricted stock units will cease on the Separation Date.
4.    Return of Company Property. You hereby represent and warrant to the
Company that you have returned to the Company (or will return by the Separation
Date) all real or intangible property or data of the Company of any type
whatsoever that has been in your possession or control.
5.    Confidential Information. You hereby acknowledge that you are and continue
to be bound by the Proprietary Information and Inventions Agreement you signed
with the Company dated as of March 2, 2009 (the “Confidentiality Agreement”),
and that the Confidentiality Agreement inures to the benefit of the Company to
the same extent as set forth in the Agreement, and that as a result of your
employment with the Company you have had access to the Company's Confidential
Information (as defined in the Confidentiality Agreement), that you will hold
all Confidential Information in strictest confidence and that you will not make
use of such Confidential Information on behalf of anyone. You further confirm
that you have delivered to the Company all documents and data of any nature
containing or pertaining to such Confidential Information and that you have not
taken with you any such documents or data or any reproduction thereof.
6.    Waiver of Claims. The payments and promises set forth in this Agreement
are in full satisfaction of all accrued salary, paid time off, bonus pay,
profit‑sharing, stock options, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company,
including your separation from the Company. Subject to receipt of the Separation
Benefits as described herein, you hereby release and waive any other claims you
may have against the Company and its present and former owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, related companies, affiliates, successors and assigns
(collectively “Releasees”), of and from any and all claims, liabilities,
demands, charges, causes of action, costs, expenses, attorneys fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, which you assert or could assert against the Company at common law or
under any statute, rule, regulation, order or law, whether federal, state or
local, on any ground whatsoever, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date you sign
this Agreement, including, without limitation, claims under any employment laws,
including, but not limited to, claims of unlawful discharge, breach of contract,
breach of the covenant




--------------------------------------------------------------------------------




of good faith and fair dealing, fraud, violation of public policy, defamation,
physical injury, emotional distress, claims for additional compensation or
benefits arising out of your employment or your separation of employment, claims
under any laws and/or regulations relating to employment or employment
discrimination, including, without limitation, claims under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, the Older
Workers Benefit Protection Act, the California Fair Employment and Housing Act,
California Labor Code Section 201, et seq. and Section 970, et seq., privacy
laws, and all other state and federal civil rights, discrimination, equal
opportunity and fair employment practices, laws or statutes, any and all claims
for violation of the federal, state, constitution, or any municipal statute.
This release does not extend to any obligations incurred under this Agreement.
Additionally, this release does not waive your rights to any claims for
unemployment and workers' compensation benefits or vested benefits under any
Company plans, including a 401K plan. Further, this release does not release
claims that cannot be released as a matter of law, including, but not limited
to: (1) your right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give you the right
to recover any monetary damages against the Company; your release of claims
herein bars you from recovering such monetary relief from the Company);
(2) claims under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code section 2802 regarding indemnity for necessary
expenditures or losses by you); and (3) claims prohibited from release as set
forth in California Labor Code section 206.5 (specifically “any claim or right
on account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made”). Finally, this release does
not in any way limit your rights to indemnification protection from the Company
and advancement of legal or other expenses under any existing indemnification
agreement between you and the Company or pursuant to the Company's Bylaws. By
signing below, you expressly waive any benefits of Section 1542 of the Civil
Code of the State of California, (and any other federal, state, or local law of
similar effect), which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
As of the date hereof, the Company represents that is does not have any claims
against you and does not intend to bring any claims against you.
7.    Mutual Non-Disparagement; Press Release; Public Disclosure. You on the one
hand, and the Company's officers and directors with knowledge of this Agreement
on the other, agree not to make any negative statement about or disparage the
other party with any written or oral statement. You specifically agree not to
make any disparaging comments regarding the Releasees or their products,
services, agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them, with any written or oral
statement. You and the Company shall mutually agree upon the announcement
regarding your departure from the Company, including, but not limited to any
press release or filing with the Securities and Exchange Commission.
8.    Legal and Equitable Remedies. You agree that Releasees have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies Releasees may have at law or in equity for breach of this Agreement.
9.    Attorneys' Fees. If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys' fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.




--------------------------------------------------------------------------------




10.    Confidentiality. The contents, terms and conditions of this Agreement
must be kept confidential by you and may not be disclosed except to your
immediate family, accountant or attorneys or as otherwise required by law. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable resolution of any
disputes concerning your separation from the Company. Any breach of this
confidentiality provision shall be deemed a material breach of this Agreement.
11.    No Admission of Liability. This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or Federal provisions of similar effect.
12.    Execution of Second Release Agreement. On the Separation Date, you will
receive from the Company a second general release agreement that includes the
same provisions as Sections 3 through 16, inclusive, hereof (“Second Release
Agreement”). You acknowledge that your execution and delivery of the Second
Release Agreement is a condition precedent to the Company's obligation to make
the payments pursuant to Section 2 hereof.
13.    Litigation and Regulatory Cooperation. Following the Separation Date, you
shall reasonably cooperate with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company; provided, however, that such
cooperation shall not materially and adversely affect you or expose you to an
increased probability of civil or criminal litigation. Your cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after your employment, you also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company. The Company
will pay you on an hourly basis (to be derived from your base salary) for
requested litigation and regulatory cooperation that occurs after the Separation
Date, and reimburse you for all costs and expenses incurred in connection with
his performance under this paragraph, including, but not limited to, reasonable
attorneys' fees and costs.
14.    Entire Agreement. This Agreement, the Confidentiality Agreement, and the
Indemnification Agreement you signed with the Company dated as of March 3, 2009
constitute the entire agreement between you and Releasees with respect to the
subject matter hereof and supersedes all prior negotiations and agreements,
whether written or oral, relating to such subject matter. You acknowledge that
neither Releasees nor their agents or attorneys have made any promise,
representation or warranty whatsoever, either express or implied, written or
oral, which is not contained in this Agreement for the purpose of inducing you
to execute the Agreement, and you acknowledge that you have executed this
Agreement in reliance only upon such promises, representations and warranties as
are contained herein.
15.    Modification. It is expressly agreed that this Agreement may not be
altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Agreement, executed
by authorized representatives of each of the parties to this Agreement.
16.    Savings Clause. Should any of the provisions of this Agreement be
determined to be invalid by a court or governmental agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. This Agreement will be construed
and interpreted in accordance with the laws of the State of California.




--------------------------------------------------------------------------------




17.    Review of Agreement. We hereby advise you to consult with your own
attorney concerning the terms of this Agreement. You acknowledge that you were
given a period of twenty-one (21) calendar days from the date of the Agreement
to review and consider this Agreement; you have, in fact, carefully reviewed
this Agreement; and that you are entering into it voluntarily and of your own
free will. You further acknowledge that by signing below, you affirm that you
were advised to consult with an attorney prior to signing this Agreement. If the
Company has not received your executed Agreement by the close of business on the
twenty-first calendar day from the Separation Date, this Agreement will expire.
You further understand that will have a period of seven (7) days following your
execution of this Agreement to revoke it by delivering written notice to me
within that seven day period. Notwithstanding anything to the contrary contained
herein, this Agreement will not become fully effective and enforceable until
after the expiration of the seven day revocation period. You understand that
your acceptance of the Separation Benefits at any time after seven days after
you sign this Agreement confirms that you did not revoke your assent to this
Agreement and, therefore, that it is fully effective and enforceable.
If you agree to abide by the terms outlined in this Agreement, please sign below
and return it within the timeframe specified in Section 16 above to me at One
Market Plaza, Steuart Tower, Suite 800, San Francisco, California 94105. An
additional copy has been provided to you for your records.
 
Sincerely,
 
 
 
 
RPX CORPORATION
 
 
 
By:
/s/ John A. Amster
 
 
John A. Amster
 
 
Chief Executive Officer





I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.


THIS IS A LEGALLY ENFORCEABLE DOCUMENT.
 
 
Date:
Adam Spiegel
 
     



        






